332 F.2d 178
Robert W. DUCKETT, Appellant,v.William F. STEINER, Warden, Maryland House of Correction, Appellee.
No. 9332.
United States Court of Appeals Fourth Circuit.
April 28, 1964.

PER CURIAM.


1
Robert W. Duckett appeals from the denial of a writ of habeas corpus by the United States District Court for the District of Maryland. That court accepted the detailed findings of fact made by a state judge after a two-day hearing in a state post-conviction proceeding. The petitioner's claim that the prosecuting attorney had knowingly used perjured testimony was carefully considered in the state proceeding at which petitioner was represented by counsel and called a number of witnesses. The claim was found to be without merit.


2
We agree with the District Court's holding that the state post-conviction proceeding clearly met the tests set out in Townsend v. Sain, 372 U.S. 293, 83 S. Ct. 745, 9 L. Ed. 2d 770 (1963). The petitioner received a full and fair evidentiary hearing on the same issue now being asserted in the federal courts, and his claim of perjured testimony was shown to be without substance. Under the circumstances a federal hearing is unnecessary because "the state-court trier of fact has after a full hearing reliably found the relevant facts." 372 U.S. at 312, 83 S.Ct. at 757.


3
Accordingly, no certificate of probable cause will issue and the docketed appeal will be dismissed as frivolous. Burgess v. Warden, 4 Cir., 284 F.2d 486 (1960).


4
Affirmed.